Citation Nr: 0840531	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for distal amputation 
of the left index finger, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
breathing problems, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the claims.

With respect to the prostate cancer and breathing problems 
claims, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In May 2008, the Federal Circuit reversed 
the Court, upholding the Board's decision.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that might ultimately be overturned 
on further appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by the Court's decision in 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is service on a vessel off the 
shore of Vietnam.  This stay remains in effect.  Although the 
veteran has indicated that his herbicide exposure may have 
occurred when chemicals were spilled aboard ship, the Board 
cannot ignore the fact that the ultimate disposition of the 
Haas case will affect the resolution of his herbicide 


exposure claims.  Thus, the Board must stay the issues of 
entitlement to service connection for prostate cancer and 
breathing problems as a result of exposure to herbicides.  
Once a final decision is reached on appeal in the Haas case, 
the adjudication of these issues will be resumed.

The Board acknowledges, as did the veteran's representative 
in a November 2008 statement, that the VACOLS system 
indicates the veteran withdrew his claims of service 
connection for prostate cancer and breathing problems.  
However, as pointed out by the representative, the record 
contains no writings from the veteran or telephone contact 
sheet indicating his desire to withdraw those issues.  Thus, 
it appears that the information contained in VACOLS was 
completed in error, and that it should actually indicate, as 
stated above, that these claims are subject to the Haas stay.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the veteran's claim for a rating 
in excess of 10 percent for his service-connected left index 
finger amputation.  Accordingly, this claim bill be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's hypertension 
was incurred in or aggravated by active service.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service and may not be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 4.104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice regarding the 
hypertension claim by letter dated in November 2002.  He was 
also sent additional notification by a letter dated in 
September 2005.  Taken together, these letters informed the 
veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, and nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  In fact, 
he reported in a March 2008 statement that he had no 
additional information or evidence to submit.  Although no VA 
examination was accorded to the veteran in this case, for the 
reasons stated below the Board finds that no such development 
is warranted in this case.  Further, he indicated on his July 
2005 Substantive Appeal that he did not desire a Board 
hearing regarding this appeal.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Under the VA Schedule for Rating Disabilities a 10 percent 
rating is assigned for hypertension where diastolic pressure 
is predominantly 100 or more or systolic pressure is 
predominantly 160 or more or for an individual with a history 
of diastolic pressure of 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

In this case, there is no indication of hypertension in the 
veteran's service treatment records so as to support a grant 
of service connection on a direct basis.  For example, his 
blood pressure was noted as being 110/50 (systolic/diastolic) 
on his December 1961 enlistment examination, and 120/60 on 
his April 1966 release to inactive duty examination.  No 
post-service medical records appear to be on file until 1988, 
more than 20 years after the veteran's separation from active 
duty.  Records dated in November 1988 show a blood pressure 
reading of 140/98.  A January 1989 VA medical examination 
contains the following blood pressure readings: 132/90 
(sitting), 128/80 (recumbent), 132/84 (standing), 170/88 
sitting after exercise, and 150/90 (2 min. after exercise).  

Simply put, there is no evidence to support a finding that 
the veteran's hypertension was compensable to a 10 percent 
degree within the first post-service year.  Therefore, 
service connection on a presumptive basis is also not 
warranted.  Moreover, there was no indication of hypertension 
for VA purposes until decades after his period of active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's hypertension to active service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case, to include a VA 
examination.  In the absence of evidence of in-service 
incurrence or aggravation of the claimed disability, referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
veteran's hypertension to his military service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal 
joint, a 10 percent evaluation is warranted, and a 20 percent 
rating is warranted where an amputation of the index finger 
occurs at the proximal interphalangeal joint or proximal 
thereto.  

Historically, the veteran's service medical records show he 
sustained avulsion with distal amputation of the left 
forefinger in November 1962.  The bone was exposed.  A skin 
graft from the left forearm was implemented.  In December 
1962, the wound was noted to be healing and granulating well.  
By rating action dated in April 1982, service connection for 
distal amputation of the left index finger was granted and a 
noncompensable (zero percent) evaluation was assigned.  A 
November 1990 rating decision assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, based 
upon a painful scar at the amputation site.  The note to 
Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger even 
though amputation of the part would not warrant a compensable 
evaluation.

In this case, however, the Board observes that no competent 
medical examination was accorded to the veteran during the 
pendency of this case, nor does there appear to be a 
competent medical finding which explicitly states that the 
amputation was not at the proximal interphalangeal joint or 
proximal thereto.  Moreover, the veteran's representative 
essentially contended in the November 2008 statement that the 
veteran should be accorded separate compensable ratings under 
both Diagnostic Code 5153 and 7804.  Further, if the veteran 
is entitled to separate compensable ratings, it is not clear 
from the existing medical records whether the veteran's 
service-connected left index finger has the requisite 
symptomatology for evaluation under Diagnostic Code 5225 
(ankylosis) or 5229 (limitation of motion).  Although the 
Board acknowledges these Codes provide a maximum rating of 10 
percent which is currently in effect, it is of the opinion 
that an examination is still necessary in order to adequately 
determine the current nature and severity of the service-
connected disability.  See Colvin, 1 Vet. App. at 175 (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this decision was promulgated after the last VCAA 
notification letter to the veteran in September 2005, the 
Board finds that a remand is also required to ensure the 
veteran receives adequate notification in this case.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as the 
information described for an increased 
rating claim as outlined by the Court in 
Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).

2.  The veteran should be afforded new 
examination(s) to evaluate the current 
nature and severity of his service-
connected left index finger amputation 
residuals.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination, and the 
examination report should indicate that 
such review was conducted.  

On examination of the left index finger, 
the examiner must make a specific finding 
as to the location of the amputation, to 
include whether it occurs at the proximal 
interphalangeal joint or proximal 
thereto.  The examiner should also 
indicate whether there is ankylosis 
and/or limitation of motion of the left 
index finger.  Complete findings relative 
to any scar or scars should be reported.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review each examination 
reports to ensure that it is responsive 
to and in compliance with the directives 
of this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The adjudication of this claim should 
reflect consideration of whether the 
veteran is entitled to separate 
compensable ratings under Diagnostic 
Codes 5153 and 7804.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the last SSOC in February 2008, and provided an opportunity 
to respond. The case should then be returned to the Board for 
further appellate consideration, if in order. By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


